Title: To George Washington from Brigadier General William Smallwood, 25 December 1777
From: Smallwood, William
To: Washington, George

 

Dr sir,
Wilmington [Del.] Decemr 25th 1777

I have not yet been joined by one Militia Man, I inclose you Genl Pattersons Ltr, which is not very promising of any considerable Aid from them, tho he is now endeavoring to draw them out.
Our Fortifications go on slower than I cou’d wish, as I am not able to procure more Tools than for 150 Men to work wth at once, but every Effort shall be exerted to render the Place tenable.
The Eagle & 25 topsail Transports with 5 Sloops & Schooners passed down Yesterday, & anchored abreast and below Newcastle, in the Cove above reedy Island, Lord Howe is on board I imagine from the Flagg being hoisted on the foremast head; I dispatch’d a trusty Spy to Newcastle to discover if possible their Destination, who returned in the Evening with no other Intelligence but their Mooring & a few Boats Landing about two Miles below Newcastle, I detatched a good Officer with 100 men & a Guide last Night at 7 Oclock, to scour the Shores, intercept such as might Land, & to make discoveries, who has not yet returned. The Evening before last I received Intelligence of 20 Sail standing up the Bay, & that they had come to, off Bomby Hook; by a Person who I had sent the Day before to discover whether there were any Ships below, & whether they had landed any Troops as was reported here, these 20 Sail got as high as Newcastle Yesterday, & are now going up the River by this Place; I cannot learn where they came from, or that any Troops have been landed on this Side the Delaware below; I inclose the Informn received from a Person who was landed by one of the Transports about five Miles above this Yesterday.
The British Army have had no other Views than to forage, from their remaining in their Position about Derby so long, but imagine they have returned by this Time—we are in great want of light Horse, I have been obliged to empress Horses & detatch Officers to reconoitre & watch their Motions, at this Post, without which a Surprize cannot be sufficiently guarded agt in our Rear, which is the most vulnerable part. When I ordered Colo. Sheriff to impress some Horses the Night before last, the Express’s Horse was unknown to me taken among others, this & waiting the return of necessary discoveries has detained him.
I wrote you a Ltr on the 22d Inst. (which is now inclosed) by one Musgrove of whom I had a very good Character Given who passed his Word of Honor to deliver it with his own hand but on hearg the Enemy had come out he got frighten’d & return’d back with the Ltr Yesterday.
It might be well to order the Comy Genl to send down the Articles of Soap Liquors & some Salt there being none in this Quarter wou’d be glad to know your pleasure respecting setting one of these Mils to

work for this part of the Army which might be supplied not only with Flower but wou’d furnish a great pt of the Horses Food from the Grain which will be collected from the North Side of the Brandewine. in haste I have the honor to be wth sincere Regard Your Excellencys most Obedt Hble Sert

W. Smallwood


P.S. I have got your Spy Glass.
Capt. Kirkwood has just returned from Newcastle with 7 Prisoners who give no other Account but that some of the Fleet are going to Ireland & others to Newyork.

